          Case 3:21-mj-00774-BJM Document 6 Filed 06/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA
  Plaintiffs

                         Vs.
                                                    CRIM. NO. 21-mj-00774-BJM
 [1] LUIS OMAR CARRASQUILLO-
 VELAZQUEZ
   Defendant

                           MOTION TO CONTINUE DETENTION
                            DUE TO CALENDAR CONFLICT

TO THE HONORABLE COURT:

       COMES NOW Manuel L. Morales-Schmidt, Esq., legal representative for Luis Omar

Carrasquillo-Velazquez, and respectfully states and prays as follows:

   1. On June 15, 2021, this Honorable Court issued an order setting the detention hearing on

       instant case for June 18, 2021, at 10:30 am via VTC before Magistrate Bruce J. McGiverin

       (Docket No. 4).

   2. On the said date and time, undersigning attorney will be at a previously scheduled

       Preliminary Hearing at Aibonito Superior Court in case Puerto Rico v. Jay O’Neill

       Gonzalez Mercado, B1VP202100003 thus will not be able to appear at the scheduled

       detention hearing on Defendant´s behalf. Said case has four defendants and was scheduled

       a month ago taking into account attorney’s calendars and requiring in-court presence of

       defendants.

   3. Undersigning attorney has available the following dates for the detention hearing; June 21,

       22, both in the afternoon and June 24 all day.

   4. Therefore, undersigning attorney respectfully requests that the detention hearing date of
                                                                                               1
          Case 3:21-mj-00774-BJM Document 6 Filed 06/15/21 Page 2 of 2




       June 18, 2021 be vacated and reset, for any of the following dates: June 21, 22, both in the

       afternoon and June 24 all day.

       WHEREFORE, for the reasons set forth above, Defendant respectfully requests that this

Honorable Court vacate the detention hearing scheduled for June 18, 2019 and reset it for any of

the dates previously informed herein.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 15th day of June 2021.

       I HEREBY CERTIFY that on this same date, a true and exact copy of this document has

been filed using the CM/ECF system and that the government and all counsel of record will be

served a copy of this motion.

                                             /S/Manuel L. Morales Schmidt
                                             Manuel L. Morales-Schmidt
                                             USDC-PR#301608
                                             Urb. Sta. Cruz
                                             Esteban Padilla #47 Ste. 1-A
                                             Bayamón, P.R. 00961
                                             Tel.: (787) 993-2109
                                             Fax: (787) 946-1767
                                             lcdo.manuelmorales@delgado-morales.com




                                                                                                 2
